PD-1640-15
                                        PD-1640-15                      COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                      Transmitted 12/17/2015 3:05:36 PM
                                                                        Accepted 12/19/2015 9:41:55 AM
                                                                                         ABEL ACOSTA
                               Appellate No. 09-14-00062-CR                                      CLERK

 MARC RICHARD SAUNDERS                        §   IN THE TEXAS COURT OF
                                              §   CRIMINAL APPEALS
                                              §
 VS.                                          §
                                              §
 STATE OF TEXAS                               §


                           MOTION TO EXTEND TIME
                 TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes MARC RICHARD SAUNDERS, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's Petition for Discretionary Review and for good cause shows the

following:

        1.      This case is on appeal from the Ninth District Court of Appeals in

                Beaumont, styled MARC RICHARD SAUNDERS vs. STATE OF TEXAS

                and was given Appellate No. 09-14-00062-CR.

        2.      The Court of Appeals' judgment was signed November 18, 2015.

        3.      The deadline to file Petition for Discretionary Review is December

                18, 2015.



                                                  December 18, 2015
Saunders' Motion to Extend Time to File PDR                                        1 of 3
        4.      Appellant requests an extension of time until January 18, 2016 or

                a time period of at least 30 days.

        5.      Appellant has not requested any prior extensions regarding

                petition for discretionary review.

        6.      Appellant relies on the following facts as good cause for the

                requested extension:



        Counsel is a solo practitioner and has been involved in or prepared for the

following criminal trials, appeals or motions:

               (i)       Montgomery County, State of Texas v. Mike Angel Ulloa,
                         221st District Court, 14-02-02317-CR, Tampering; Writ of
                         Habeas Corpus Appeal, Beaumont Court of Appeals, 9th
                         District, 09-15-00398-CR

              (ii)       United States District Court Southern District of Texas,
                         United States v. Darnell Menard, 15cr296-01 , Judge Atlas
                         Houston, Conspiracy, and multiple counts of fraud related
                         activity under 18 USC 1029(a)(2);(a)(3); and (b)(2).




        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion To Extend Time to File Petition for Discretionary Review, and

for such other and further relief as the Court may deem appropriate.


Saunders' Motion to Extend Time to File PDR                                     2 of 3
                                              Respectfully submitted


                                              /S/ Richard Martin P. Canlas
                                              RICHARD MARTIN P. CANLAS
                                              Lawyer for Appellant
                                              300 West Davis, Suite 560
                                              Conroe, Texas 77301
                                              Texas State Bar Number: 90001843
                                              Tel: 936.788.6999
                                              Fax Number: 936.788.5999


                                      Certificate of Service

I certify that a true and correct copy of this motion was:

                (a) faxed to Bill Delmore, Montgomery County District Attorney’s
                Office, 936.760.6940, on December 17, 2015


                                              /S/ Richard Martin P. Canlas
                                              Richard Martin P. Canlas




Saunders' Motion to Extend Time to File PDR                                      3 of 3